Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 January 10, 2012 ETN Performance Report: December 2011 Credit Suisse ETNs seek to deliver access to alternative investment strategies in an exchange-traded format. They are senior, unsecured, unsubordinated debt securities designed to track the return of a specific market index less applicable fees. Each of the ETNs are listed on the NYSE Arca. 3 December 2011 Performance 1 Year-to-Date Performance 1 Ticker Annualized Volatility 1Y Return Ending Dec 30 2011 Credit Suisse Merger Arbitrage Index ETN CSMA 4.40% 2.07% Credit Suisse Merger Arbitrage Index Leveraged ETN 2 CSMB 9.45% -1.17% Credit Suisse Market Neutral Equity ETN 2 CSMN 8.89% 0.14% Credit Suisse Long/Short Equity Index ETN CSLS 14.84% -0.61% Credit Suisse MLP Index ETN MLPN 19.12% 4.43% S&P Total Return Index SPTR 23.29% 2.11% DJ-UBS Commodity Index DJUBSTR 18.11% -13.32% Barclays Capital Aggregate Index LBUSTRUU 3.86% 7.84% Gold Spot Price GOLDS 19.89% 10.06% Correlation Heat Map 1 The matrix below depicts the correlation of the daily returns for each ETN, index or spot price, as applicable, over the past 12 months. Lighter colors represent higher correlations while darker colors represent lower correlations. A correlation coefficient is a measure of how the value of two assets have changed in relation to each other. A correlation coefficient of 1 implies that as the value of one asset changed (either positively or negatively), the value of the other asset changed in the same direction. Alternatively, a correlation coefficient of -1 implies that the values of the assets moved in opposite directions. A correlation coefficient of 0 implies that changes in the value of the assets were random (no correlation). For More Information: ETN Desk : Email : ETN.Desk@credit-suisse.com Website :www.credit-suisse.com/etn 1 Past performance is not indicative of future results.
